Citation Nr: 0512771	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  01-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for muscle 
herniation of the left thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected instability of the left 
knee is not manifested by not ankylosis, or nonunion of the 
tibia and fibula with loose motion and requiring use of a 
brace.

2.  The veteran's left knee arthritis is not manifested by 
evidence of a limitation of knee flexion to 30 degrees, or a 
limitation of knee extension to 15 degrees.

3.  The veteran's muscle herniation of the left thigh is not 
manifested by a moderately severe injury to Muscle Group XIV.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for instability of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257, 5262 (2004).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for muscle herniation of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.73, Diagnostic 5314, 4.75, Diagnostic 
Codes 5314, 5326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through an April 2004 letter, and October 2001 and May 
2004 supplemental statements of the case, to include notice 
of what evidence and information are necessary to 
substantiate his claims; and notice of each party's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for such a study.  
The veteran was notified in the October 2001 supplemental 
statement of the case to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified in the October 
2001 and May 2004 supplemental statements of the case what 
evidence had been received.  He was essentially notified in 
the above documents that he needed to submit all evidence in 
his possession.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the 
June 2000 rating decision, the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the veteran 
has had ample opportunity to provide additional pertinent 
evidence since being informed of the evidence needed to 
substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

The veteran was accorded a VA joints examination in June 
1999.  He complained of pain, stiffness, swelling, giving 
away, fatigability, and lack of endurance with the left leg.  
He wore a brace.  He used a cane to get around, and reported 
having periodic flare ups.  Physical examination revealed 
that he ambulated with a limp on the left side.  He had pain, 
soreness, and tenderness in the knee as well as pain, 
soreness, and tenderness with knee motion.  He had motion 
from 0 to 110 degrees of flexion of the knee.  There was no 
effusion, but there was some definite pain throughout the 
range of motion and crepitation.  The knee was stable, 
basically mediolateral.  Some anteroposterior looseness was 
noted and identified.  There was a muscle hernia on the left 
thigh where a fascial graft was taken.  The diagnoses were 
residual post anterior cruciate ligament repair, left knee, 
and left thigh muscle hernia.  X-rays of the left knee 
revealed early minimal degenerative arthritic changes of the 
left knee joint.  

Private medical records dated in November 1999 show that the 
veteran was seen with complaints of lateral instability of 
the left knee and pain associated with his left thigh muscle 
hernia.  

VA outpatient treatment records dated in December 1999 show 
that the veteran was seen with complaints of left knee pain.  

In December 1999, David Huber, M.D., performed a left knee 
arthroscopic study, with lateral collateral ligament 
reconstruction, removal of a left knee implant, and closure 
of a left thigh hernia at a private facility.  
Postoperatively, the veteran received physical therapy 
through Greater Orthopedics of Columbus, Ohio. 

In March 2000 statement, Dr. Huber stated that the veteran 
was a patient of his who had significant hernial defect from 
his left thigh, which was treated with primary closure.  The 
veteran was noted to be working on trying to get better 
control of long standing quadricep atrophy. 

A VA fee basis examination conducted in March 2000 at Ohio 
State University Medical Center reflect that the veteran 
complained of pain associated with a muscle hernia 
approximately 30 centimeters in length from the upper left 
thigh down to the knee.  Physical examination revealed a 30 
centimeter long incision extending from the upper thigh all 
the way down to the knee.  Muscle strength was slightly 
weaker in the left leg opposed to the right knee.  There was 
obvious keloid formation.  There was no muscle herniation on 
examination, and there was a full range of motion against 
gravity in both knees.  

The veteran also complained of constant pain, weakness, 
stiffness, swelling, and giving out of the left knee.  
Physical examination revealed range of motion flexion to 95 
degrees, without pain and 110 with pain, and to 0 degrees of 
extension.  He had facial grimaces upon reaching 
approximately 100 degrees of flexion of the knee.  He had an 
obvious limp and walked with a cane.  The diagnoses were post 
hernia repair, left knee arthralgia, and mild atrophy of the 
anterior quadriceps muscles secondary to multiple knee 
surgeries. 

In a June 2001 statement, Ray Wasieleweski, M.S., M.D. stated 
that the veteran was seen with respect to his left knee.  The 
veteran reported significant pain and disability.  Physical 
examination revealed 2+ laxity in the knee in the anterior 
cruciate ligament.  There was a little bit of laxity to 
valgus stressing.  The posterior cruciate ligament appeared 
to be intact.  He had a tendon flexure contracture.  He had 
patellofemoral crepitus on range of motion.  He could flex 
down to about 70 degrees.  X-rays revealed an old anterior 
cruciate ligament repair with staples in place on the tibial 
side and the screw in place on the femoral side.  The 
examiner opined that the veteran may need knee replacement 
surgery in the future, but there were complications to 
consider before embarking down that path. 

In April 2002, Christopher Kaeding, M.D., reported that the 
veteran was scheduled for left arthroscopic knee surgery, 
with possible anterior cruciate and lateral collateral 
ligament surgery.  It was noted that after the surgery the 
appellant would need twelve weeks to recover before he could 
work.

A May 2002 operative report from Ohio State University 
Medical Center reflects that the veteran underwent a left 
knee arthroscopy with removal of hardware, anterior cruciate 
ligament revision with reconstruction with a tibialis 
allograft; and lateral collateral ligament reconstruction 
with Achilles allograft. 

VA treatment records dated in June 2002 show range of motion 
of the left knee to 110 degrees and extension was to a 
negative 10 degrees.  There was heat and effusion present.  
Records dated in July 2002 reflect physical therapy for the 
left knee.  In June 2003, the veteran was seen with 
complaints chronic left knee pain.  

Treatment records dated in September 2003 from Ohio State 
University Medical Center reflect the veteran was seen with 
complaints of constant left knee pain and joint laxity.  He 
reported that his feet and knee fatigue quickly with 
occasional giving way and locking.  He also experienced 
swelling of the knee, particularly at the end of the day.  He 
reported using a knee brace, and being unable to engage in 
prolonged standing or lifting.  

Physical examination revealed no swelling of the knee.  There 
was some tenderness to palpation.  Flexion was to 95 degrees 
actively and 110 degrees passively.  He had extension to 0 
degrees.  There was evidence of slight ligamentous laxity.  
The Lachman and McMurray's sign was negative.  The veteran 
was noted to have a 14 inch hypopigmented, slightly depressed 
scar at the most lateral aspect of the leg.  There was no 
inflammation or edema.  Additionally, two other scars were 
described, one measuring 4.5 inches and the other 8 inches.  
Each scar was judged to be keloidal in nature and moderately 
disfiguring.  No scar was found to be productive of any 
functional limitation.  The veteran was noted to walk with a 
limping gait.  The diagnoses were left knee, status post 
anterior cruciate ligament reconstruction and left knee 
degenerative joint disease.  

Treatment records dated in October 2003 from Ohio State 
University Medical Center reflect the following diagnoses 
status post anterior cruciate ligament graft replacement; 
status post repair of the lateral collateral ligament with 
graft; remote medial collateral ligament strain; medial 
meniscal tear; lateral meniscal degeneration.  

II.  Entitlement to an increased rating
for instability of the left knee

The record reflects that service connection for postoperative 
residuals of a left anterior cruciate ligament tear was 
established in an August 1996 rating decision, at which time 
a 10 percent rating was assigned under Diagnostic Code 5257.  
By subsequent action, such rating was increased to 30 percent 
effective from April 1994.  The 30 percent rating has 
remained in effect, save for periods where a temporary total 
rating was assigned, since April 1994.  The veteran's 
disability is now described as left knee instability.

It is pertinent to note that the veteran has been assigned a 
separate 20 percent evaluation for left knee scars.  The 
rating assigned for the scars is not at issue before the 
Board, and hence, it will not be discussed below.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 30 percent disabling where 
there is severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The 30 percent rating is the maximum evaluation 
assignable under Diagnostic Code 5257.

Nonunion of the tibia or fibula with loose motion and 
requiring a brace warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  

Another potentially applicable Diagnostic Code providing more 
than a 30 percent rating is Diagnostic Code 5256 for 
ankylosis of the knee, whereby ratings ranging from 40 to 60 
percent are for assignment on the basis of a joint ankylosed 
in flexion from 10 degrees or more.

The current 30 percent rating contemplates the presence of 
severe right knee impairment, manifested by recurrent 
subluxation or lateral instability, and a review of the 
record discloses no greater level of impairment on that 
basis.  Even were such an increase demonstrated, it is noted 
as well that the 30 percent rating under Diagnostic Code is 
the maximum assignable under that code.

In terms of rating the disability under alternate criteria, 
there is no showing of nonunion or malunion of the tibia 
and/or fibula.  Moreover, medical evidence fails to identify 
the existence of ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

As a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for his 
instability of the left knee, denial of his claim for 
increase is required.  The benefit-of-the-doubt rule is not 
shown to be for application in this instance.  38 U.S.C.A. § 
5107(b).

III.  Entitlement to an increased rating
for arthritis of the left knee

By a rating decision entered in December 1999, service 
connection for traumatic arthritis of the left knee with 
painful motion was established.  At that time, a separate 10 
percent schedular evaluation was assigned under Diagnostic 
Code 5010, effective from November 1998.  That rating has 
remained in effect since.

Title 38, Code of Federal Regulations, Section 4.71a, 
Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X- ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with Diagnostic Code 5003, which provides that 
degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 15 
degrees, a 20 percent rating is assignable; and where 
extension is limited to 10 degrees a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a. 

In order to receive a rating higher than 10 percent for this 
disorder, the evidence must show extension limited to 15 
degrees or more (Diagnostic Code 5261); flexion limited to 30 
degrees or less (Diagnostic Code 5260); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (Diagnostic Code 5258); ankylosis of 
the knee (Diagnostic Code 5256); or impairment of the tibia 
and fibula (Diagnostic Code 5262).

Review of the evidence fails to document that flexion of the 
left leg is limited to 30 degrees or less, such that a rating 
of 20 percent would be for assignment under Diagnostic Code 
5260.  There is also not shown to be a limitation of 
extension to 10 degrees or more, as would warrant the 
assignment of an evaluation in excess of 10 percent under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71, Plate II.  Range 
of motion values pertaining to the veteran's left knee span 
from a low of 70 degrees to 110 degrees, whereas extension of 
the left knee is shown to be a normal value of 0 degrees or 
full extension.  X-ray findings, to include those conducted 
in June 1999, also fail to show evidence of dislocated 
semilunar cartilage or impairment of tibia and fibula.  
Further, the June 1999 VA examination report noted no 
evidence of easy fatigability, incoordination, weakened 
motion, or additional loss of range of motion.  

The veteran has repeatedly reported that he experiences left 
knee swelling.  The Board finds, however, that in the absence 
of disuse atrophy or incoordination on use that the 10 
percent rating assigned for the veteran's arthritis 
adequately compensates him for any pain and swelling or other 
functional loss that he may experience.  As explained above, 
the medical evidence of record does not show that the veteran 
has any additional limitation of motion, or functional loss, 
which would entitle him to the next higher rating for 
arthritis of left knee.  The 10 percent rating assigned under 
Diagnostic Code 5010 for traumatic arthritis is adequate 
compensation for any painful motion or other functional loss.  
Thus, entitlement to a rating higher than 10 percent is 
denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against this claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Entitlement to an increased rating
for muscle herniation of the left thigh

Secondary service connection for a left thigh muscle 
herniation was granted in a December 1999 rating decision.  A 
noncompensable evaluation was originally assigned.  In a June 
2000 rating decision the rating was increased to 10 percent 
and that rating has remained in effect since.  

The veteran's muscle herniation of the left thigh is 
evaluated as 10 percent disabling by the RO under 38 C.F.R. § 
4.73, Diagnostic Code 5326.  The veteran is already receiving 
the maximum evaluation under Diagnostic Code 5326.  However, 
the Board will consider whether the veteran is entitled to a 
higher evaluation under other potentially applicable 
diagnostic codes.

The veteran's disability can also be evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5314, for damage to Muscle 
Group XIV, the anterior thigh group.  Under this code, a 10 
percent rating is provided for "moderate" muscle injury.  
To warrant the next higher rating of 30 percent, there must 
be "moderately severe" muscle injury. 38 C.F.R. § 4.73, 
Code 5314.

The term "moderately severe" muscle disability is defined 
in 38 C.F.R. § 4.56, which specifies that the type of injury 
associated with moderately severe disability consists of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There is a history of prolonged 
hospitalization for treatment of the wound, cardinal signs 
and symptoms of muscle disability, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.  Strength and endurance 
are impaired.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impaired coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The medical evidence of record does not demonstrate such 
impairment of functionality regarding the muscle herniation 
of the left thigh.  The veteran has not required prolonged 
hospitalization, treatment, or surgery.  The surgical repair 
of the thigh muscle does not appear equivalent to the through 
and through or deep penetrating injury with prolonged 
treatment contemplated for a "moderately severe" rating 
under 38 C.F.R. § 4.56.

There have been none of the complications contemplated for a 
"moderately severe" evaluation.  That is, there has been no 
infection, intermuscular scarring, or sloughing of body 
parts.  There was full range of motion against gravity of 
both knees.  While muscle strength was slightly weaker in the 
left leg compared to the right leg, the preponderance of the 
evidence shows that the veteran's muscle herniation of the 
left thigh most nearly approximates the present criteria for 
a 10 percent rating, and that there is no basis for an 
increased evaluation  

The veteran has complained of pain and soreness, however the 
record does not document ongoing complaints or findings of 
the cardinal signs of muscle impairment.  His complaints have 
been sporadic, inasmuch as he is not receiving ongoing 
treatment for the hernia.  In any event, the veteran's 
disability does not meet most of the criteria for evaluating 
his disability as a "moderately severe' injury to Muscle 
Group XIV.  The clinical picture presented in this case 
clearly does not satisfy the criteria for such a rating, and 
the level of disability shown does not more nearly 
approximate the criteria to warrant a higher rating.  38 
C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
as in the present case, a rating increase may be for 
application on the basis of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Board has duly considered the assignment of an 
increased rating on the basis of pain on movement, but, based 
on the medical evidence discussed above, determines that 
there is insufficient evidence of functional impairment and 
pain on movement to warrant an increase in disability 
evaluation in this case.

The preponderance if the evidence is against these claims.  
Thus the benefit of the doubt cannot be applied.  38 U.S.C.A. 
§ 5107.  

The claims are denied.

ORDER

Entitlement to a rating in excess of 30 percent for 
instability of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.  


Entitlement to a rating in excess of 10 percent for muscle 
herniation of the left thigh is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


